UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-1030



ROBERT JAMES KENNY,

                                              Plaintiff - Appellant,

          versus


THE RICHMOND COLISEUM,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CA-99-340-3)


Submitted:   March 23, 2000                 Decided:   March 30, 2000


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert James Kenny, Appellant Pro Se.    Brian Charles Riopelle,
MCGUIRE, WOODS, BATTLE & BOOTHE, L.L.P., Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert James Kenny appeals from the district court’s order

denying his motion to set aside a prior order dismissing his civil

action.   We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we deny Kenny’s

motion to proceed in forma pauperis and dismiss the appeal on the

reasoning of the district court.       See Kenny v. Richmond Coliseum,

No. CA-99-340-3 (E.D. Va. Dec. 6, 1999).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                             DISMISSED




                                   2